Case 3:18-cv-00804-TJC-JRK Document 47 Filed 01/02/20 Page 1 of 2 PageID 577



                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


LASHANNDA JONES, on behalf of
herself and on behalf of all others
similarly situated

      Plaintiff,

v.                                             Case No. 3:18-cv-804-J-32JRK

THE SALVATION ARMY,

      Defendant.



                                 ORDER

      Upon review of Joint Stipulation for Dismissal with Prejudice (Doc. 45),

filed on December 20, 2019, Plaintiff LaShannda Jones’s claims are dismissed

with prejudice. Claims of the putative class members are dismissed without

prejudice. Each party shall bear its own attorneys’ fees and costs. The Clerk

should close the file.

      DONE AND ORDERED in Jacksonville, Florida this 2nd day of

January, 2020.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge
Case 3:18-cv-00804-TJC-JRK Document 47 Filed 01/02/20 Page 2 of 2 PageID 578



jb
Copies:

Counsel of record




                                     2
